Citation Nr: 1004014	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-22 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1151.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to January 
1946.  He died in December 2006 at the age of 83 years.  

The appellant is the Veteran's surviving spouse.  By a 
January 2009 decision, the RO determined that the appellant 
was not competent to handle the disbursement of funds.  In a 
March 2009 statement, the appellant requested that her son be 
appointed her guardian, or fiduciary, to manage her funds.  

The current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2007 rating action 
of the Department of Veterans Affairs Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.  


REMAND

According to the Death Certificate, the Veteran died in 
December 2006 at the age of 83 years.  The immediate cause of 
his death was acute respiratory failure.  The conditions 
contributing to the immediate cause were bronchial pneumonia, 
post-ventricular atrial fibrillation, and decompensated 
pulmonary emphysema.  At the time of the Veteran's death, he 
had no service-connected disabilities.  

Throughout the current appeal, the appellant has contended 
that surgery on the Veteran's right shoulder at a VA medical 
facility in April 2003 was improperly performed.  She further 
maintains that this "malpractice" caused the factors which 
led to his death.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and to 
assist claimants.  While the RO furnished to the appellant a 
letter in October 2007, the letter incorrectly advised the 
appellant that new and material evidence was needed to reopen 
the claim for compensation under 38 U.S.C.A. § 1151 for a 
right shoulder condition; in fact, the claim was an original 
claim for DIC under the provisions of 38 U.S.C.A. § 1151.  
Corrective notice should be provided on remand. 

Additionally, in the VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child (Including 
Death Compensation if Applicable) (Form 21-534), which was 
dated and received at the RO on "Dec. 15, 2006," the 
appellant noted that the Veteran's death certificate had not 
yet been issued.  The appellant explained that the Veteran's 
death certificate would be issued after the results of an 
autopsy were provided.  

In this regard, the Board notes that the Veteran's Death 
Certificate, which was dated on "12-[redacted]-06," does not 
indicate whether an autopsy was performed.  In any event, the 
appellant specifically acknowledged in the Form 21-534 that 
an autopsy was being conducted.  This assertion has not been 
refuted, and no attempt appears to have been made to obtain 
the report of any such procedure that may have been 
performed.  On remand, therefore, an attempt should be made 
to procure and to associate with the claims folder any 
documentation pertinent to any autopsy that may have been 
performed on the Veteran.  

Further, the only VA medical records-reflecting treatment 
after the April 2003 right shoulder surgery-which are 
included in the claims folder, are dated between March and 
May 2004.  However, as previously noted herein, the Veteran 
died in December 2006.  Thus, on remand, an attempt should be 
made to obtain and to associate with the claims folder copies 
of any records of treatment that the Veteran may have 
received at the VA Medical Center (VAMC) in San Juan, the 
Commonwealth of Puerto Rico between May 2004 and his death in 
December 2006.  See 38 U.S.C.A. § 5103A(c) (West 2002) and 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency and must be 
obtained if pertinent).  

Moreover, the Death Certificate indicates that the Veteran 
died in December 2006 at the San Francisco Hospital in Rio 
Piedras, the Commonwealth of Puerto Rico and that he had been 
hospitalized at that facility for two weeks prior to his 
death.  On remand, an attempt should be made to procure 
copies of these terminal hospital records and to associate 
them with the claims folder.  

Accordingly, the case is REMANDED for the following actions:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Furnish the appellant a corrective 
VCAA notice letter that addresses the 
information and evidence necessary to 
support her claim for DIC pursuant to the 
provisions of 38 U.S.C.A. § 1151.  

2.  Ask the appellant to provide the name 
and address of any medical professional 
who may have performed an autopsy on the 
Veteran after his death in December 2006.  
Also, ask the appellant to submit the 
address of the San Francisco Hospital in 
Rio Piedras, the Commonwealth of Puerto 
Rico, where the Veteran died in December 
2006.  After obtaining the appropriate 
release of information forms where 
necessary, procure copies of the report of 
any autopsy that may have been performed 
on the Veteran and records of his terminal 
hospitalization.  Associate all such 
available documentation with the claims 
folder.

3.  Procure copies of records of treatment 
that the Veteran may have received at the 
San Juan VAMC between May 2004 and his 
death in December 2006.  Associate all 
such available reports with the claims 
folder.  

4.  Then, adjudicate the issue on appeal.  
If the decision remains adverse to the 
appellant, she should be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  

No action is required of the appellant until she is notified 
by the RO/AMC.  She has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  

_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

